           Case 1:07-cv-00620-AWI-EPG Document 506 Filed 02/11/20 Page 1 of 2


1    Peter Borenstein (SBN 304266)
     P.O. Box 885
2
     Culver City, CA 90232
3    (213) 362-8740 (tel)
     (877) 460-3681 (fax)
4    peter@brnstn.org
5
     Attorney for Plaintiff
6    SHELLY IOANE

7                                  UNITED STATES DISTRICT COURT
8                                 EASTERN DISTRICT OF CALIFORNIA
9

10
     GLEN HALLIDAY, et. al.,                            Case No. 1:07-cv-00620-AWI-EPG

11                  Plaintiffs,
     vs.
12                                                      NOTICE OF MOTION AND PLAINTIFF
                                                        SHELLY IOANE’S MOTION FOR
13   KENT SPJUTE, et. al.,
                                                        PARTIAL SUMMARY JUDGMENT OR,
14                  Defendants.                         IN THE ALTERNATIVE, FOR AN
                                                        ORDER TREATING SPECIFIED FACTS
15                                                      AS ESTABLISHED; MEMORANDUM OF
                                                        POINTS AND AUTHORITIES;
16
                                                        SEPARATE STATEMENT OF
17                                                      UNDISPUTED FACTS; AND
                                                        DECLARATION OF PETER
18                                                      BORENSTEIN IN SUPPORT THEREOF.
                                                        Date:      March 16, 2020
19
                                                        Time:      1:30 pm
20                                                      Courtroom: 2
                                                        Judge:     The Honorable Anthony W. Ishii
21
                                                        Action Filed: April 24, 2007
22

23
     TO DEFENDANT JEAN NOLL AND HER ATTORNEY OF RECORD IN THE ABOVE
24   CAPTIONED MATTER:
25           PLEASE TAKE NOTICE THAT on March 16, 2020 at 1:30 pm, or as soon thereafter as
26   may be heard, in Courtroom 2 of this Court located at 2500 Tulare Street, Fresno, the Honorable
27   Anthony W. Ishii presiding, Plaintiff Shelly Ioane will move, and hereby does move, this Court

28   for partial summary judgment or, in the alternative, for an order treating specified facts as
           NOTICE OF MOTION AND PLAINTIFF SHELLY IOANE’S MOTION FOR PARTIAL SUMMARY
           JUDGMENT OR, IN THE ALTERNATIVE, FOR AN ORDER TREATING SPECIFIED FACTS AS
                       ESTABLISHED – HALLIDAY, ET. AL. V. KENT SPJUTE, ET. AL.
                                                1
           Case 1:07-cv-00620-AWI-EPG Document 506 Filed 02/11/20 Page 2 of 2


1    established, in favor of Plaintiff and against Defendant on the sole remaining claim left to
2    adjudicate in this case: Plaintiff Shelly Ioane’s claim for invasion of bodily privacy against
3    Defendant Jean Noll.

4
               This motion is made on the grounds that the underlying facts of the events giving rise to
     Plaintiff’s claim for invasion of bodily privacy are undisputed: That on June 8, 2006, during the
5
     execution of a valid search warrant of Plaintiff’s home where she remained on the premises
6
     during the search, Plaintiff requested to use the bathroom; that Defendant insisted on
7
     accompanying Plaintiff into the bathroom despite Plaintiff’s request for privacy; that once inside
8
     the bathroom together, Defendant forced Plaintiff to lift her dress and pull down her underwear
9    to inspect her naked body for contraband; and that Defendant watched as Plaintiff relieved
10   herself while holding her underwear down and exposing herself to Defendant per her
11   instructions. Defendant’s sole defense to this claim has always been on the basis of qualified
12   immunity, which this Court rejected in denying Agent Noll’s motion for summary judgment on

13
     April 19, 2016, and which the Ninth Circuit also rejected in a published opinion on September
     10, 2018. Ioane v. Hodges (9th Cir. 2018) 903 F.3d 929, 938, superseded by Ioane v. Hodges
14
     (9th Cir. 2018) 939 F.3d 945. Now, more than thirteen years after the traumatic events of June 8,
15
     2006, Plaintiff seeks a partial summary judgment from this Court establishing the undisputed
16
     facts of the bathroom incident and of Defendant’s violation of Plaintiff’s Fourth Amendment
17
     right to bodily privacy so that she may finally move towards a just and efficient resolution of this
18   matter.
19             This motion is based on this Notice, the attached Memorandum of Points and Authorities,
20   the Separate Statement of Undisputed Facts, the Declaration of Peter Borenstein and attached
21   exhibits, on all files and records in this action, and on such further evidence and arguments as the

22
     Court receives in connection with this motion.

23
     Respectfully submitted,
24

25
     Dated:       2/11/20                                           By:_____________________
26
                                                                           Peter Borenstein
27                                                                         Attorney for Plaintiff
28                                                                         SHELLY IOANE
          NOTICE OF MOTION AND PLAINTIFF SHELLY IOANE’S MOTION FOR PARTIAL SUMMARY
          JUDGMENT OR, IN THE ALTERNATIVE, FOR AN ORDER TREATING SPECIFIED FACTS AS
                      ESTABLISHED – HALLIDAY, ET. AL. V. KENT SPJUTE, ET. AL.
                                               2
